Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: adjustments 128 (Para 20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, what is this “reverse flow” (line 4 from last) physically representative of in Figure 1, if anything at all?  Para 20 (Pub) states that a reverse flow may exceed a “percentage of the total flow”, suggestive that there are 2 separate and identifiable flows somewhere in the disclosed system. As a “total flow” is that past the sensor 146, where is the other flow (i.e. the reverse flow) in the system as whole?  Para 10 merely states that the reverse flow relates to fluid traveling “back to the upstream source” of a manufacture, system.  Where in the manufacturing system is there a reverse flow, and where is the system 100 of Figure 1 in that manufacturing system?  There are no examples relating the structure of Para 10 to that of the claim, nowhere for one of ordinary skill to turn.  
	As to claim 1,3, what does “predetermined value” (line 4 from last of claim 1; line 20 from last Para 20) relate to?  Consider that the sensor measures “flow rate” (last line, Para 12); while Para 20 shifts such by referring to “percentage of the total flow over a period of time” (italics added line 19 from last, Para 20).  A percentage of flowrate “over a period of time” seemingly makes no physical sense in regard to different flow rate measurements.  (How is a percentage obtained from a plurality?)  What is the algorithm from obtaining this ‘predetermined value”?  Is the “flow” (claim 1) a flow rate, or is it really an absolute mass or volume?  There are no examples, nowhere for one of ordinary skill to turn regarding what might be done in this instance.
	As to claims 1,2, what does the “total flow” (line 2) corresponding to claim 1’s “predetermined value” relate to?  Is this claim merely a broader claim than that of claim 3, and thus similarly problematic?  If it’s representative of a flow rate, how is such arrived at?  It is just any instantaneous value of a flow rate that was obtained from the sensor at an earlier time?
	As to claims 4,10,16, the “device identifier” is undefined?  What is the device, and what is actually identified?  There are no examples, no suggestion in the specification where one of ordinary skill might turn.
As to claim 7, what is this “reverse flow” (line 4 from last) physically representative of in Figure 1, if anything at all?  Para 20 (Pub) states that the reverse flow may exceed a “percentage of the total flow”, suggestive that there are 2 separate and identifiable flows somewhere in the disclosed system.  As the “total flow” is that past the sensor 146, where is the other flow (i.e. the reverse flow)?  Para 10 merely states that the reverse flow relates to fluid traveling “back to the upstream source” of a manufacture system.
As to claims 7,9, what does “predetermined value” (line 4 from last of claim 1; line 20 from last Para 20) relate to?  Consider that the sensor measures “flow rate” (last line, Para 12); while Para 20 shifts by referring to “percentage of the total flow over a period of time” (italics added line 19 from last, Para 20).  A percentage of flowrate “over a period of time” seemingly makes no sense in regard to different flow rate measurements.  (How is a numerical percentage obtained from a plurality?) What is the algorithm from obtaining this ‘predetermined value”?  Is the “flow” a flow rate, or does it relate to an absolute mass or volume?  There are no examples, nowhere for one of ordinary skill to turn regarding what might be done in this instance.
As to claim 8, what does the “total flow” relate to?  Is this claim merely a broader claim than that of claim 9, and thus similarly problematic?  If it’s representative of a flow rate, how is such arrived at?  It is just any instantaneous value of a flow rate that was obtained from the sensor at an earlier time?
As to claim 13, what is this “reverse flow” (line 4 from last) physically representative of in Figure 1, if at all?  Para 20 (Pub) states that the reverse flow may exceed a “percentage of the total flow”, suggestive that there are 2 separate and identifiable flows somewhere in the disclosed system.  As the “total flow” is that past the sensor 146, where is the other flow (i.e. the reverse flow)?  Para 10 merely states that the reverse flow relates to fluid traveling “back to the upstream source” of a manufacture system.
As to claims 13,15 what does “predetermined value” (line 4 from last of claim 51; line 20 from last Para 20) relate to?  Consider that the sensor measures “flow rate” (last line, Para 12); while Para 20 shifts by referring to “percentage of the total flow over a period of time” (italics added line 19 from last, Para 20).  A percentage of flowrate “over a period of time” seemingly makes no sense in regard to different flow rate measurements.  (How is a numerical percentage obtained from a plurality?)  What is the algorithm from obtaining this ‘predetermined value”?  Is the “flow” a flow rate, or does it relate to an absolute mass or volume?  There are no examples, nowhere for one of ordinary skill to turn regarding what might be done in this instance.
As to claim 14, what does the “total flow” (line 2) corresponding to claim 13’s “predetermined value” relate to?  Is this claim merely a broader claim than that of claim 15, and thus similarly problematic?  If it’s representative of a flow rate, how is such arrived at?  It is just any instantaneous value of a flow rate that was obtained from the sensor at an earlier time?

Claims 4,5,6,12,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4,5, “the diagnostic system” lacks antecedent basis.  Is such the “controller” (line 1, claim 1), or maybe the “controller” (line 8, claim 1), or something else?  Note that the body of claim 5 suggests that they are separate elements, as the ”diagnostics system” causes the controller to enter hard fault.
 As to claim 6, how many controllers are in this claim?  Consider that there appears to be a total of at least 3 --- the “a plurality” (of line 3) and a “controller” (line 1 or 8 of claim 1).  Is such Applicant’s intent?  
As to claim 6, does “controllers” (line 3) refer to “controller” (line 1, claim 1) or “controller” (line 8, claim 1) or something other?  Using the same names for different structure will cause indefiniteness.  Note that the last sentence of Para 22 refers to “series of sensors 380” in relation to Figure 1, but it’s unclear if such relates to sensor 146,controller l160 or maybe MFC 100.
	 As to claim 12, how many controllers are in this claim?  Consider that there appears to be a total of at least 3 --- the “a plurality” (of line 3) and a “controller” (line 3 of claim 7).  Is such Applicant’s intent?  
As to claim 18, are “a plurality of controllers” in addition to the “a controller” (line 2 from last, claim 13), for a total of at least 3 controllers in this method?  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudd et al 2016/0216713 teach (Figure 25) a mass flow control system including: inlet 5105; flow path 5115B; valve 5120; outlet 5115D; regulator 5110 that controls valve 5120 to implement forward (Figure 28A) and reverse (Figure 28B) flows.  Control is based upon set points (Para 187) including temperature.  A “pressure transducer” (line 3, Para 187) senses pressure of accumulated volume 5115C (lines 4-9, Para 178), and the controller responses “in accordance with the setpoints” (last 2 lines, Para 187).  However, controller does not determine a “predetermined” (line 4 from last, claims 1,7,13) value (of “set points and current pressure readings” (last line, Para 187) associated with the reverse flow.
Mamoru 106104222 teaches a MFC that has sensor 4b, valve 9 and controller.  However, there is no determination of reverse flow in the system as whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861